DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 02 February 2022 is acknowledged.  The traversal is on the ground that additional search and consideration is not needed to address the method claims.  This is not found persuasive because Group II is drawn to a different statutory class of invention and requires a different claim interpretation and search strategy.
The requirement is still deemed proper and is therefore made FINAL.

Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to independent claims 1, 14 and 16, the use of the term “pre-determined quantity of viable microorganisms” makes the claims unclear, as the exact number of cells in a particular population or sub-population cannot be, for all practical purposes, exactly known.  It is unclear if the term “pre-determined” refers to a range or estimate of a number of viable microorganisms, or perhaps reads on a specific number of colonies that each have a predicted number of cells based on colony size (or some other indicator).
With respect to claims 6-9, it is unclear if the nature and structure of “the target” further limits the scope of the claims.  The target is not a positively-recited limitation in independent claim 1 – rather, the claim only states that the inoculating member is “configured to transfer” cells to a hypothetical target.  Accordingly, the contents of the target are not relevant because the claimed system comprises only (i) an inoculating member and (ii) a pre-determined quantify of viable microorganisms.
With respect to claim 14, the metes and bounds of the term “spreading operation” are not clear and render the claim indefinite.  It is unclear exactly what kinds of physical movements are considered to be “spreading”.  Furthermore, it is unclear how many cells must be redistributed and how evenly and uniformly the cells must be rearranged to be considered effectively “spread”.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rosenberg (US 4687746).
	With respect to claim 1, Rosenberg discloses an inoculating system comprising an inoculating member (Figure 1:10) having a transfer region (Figure 1:14) and a handle region (Figure 1:12).  Rosenberg teaches that a pre-determined quantity of viable 
	With respect to claim 3, Rosenberg discloses the apparatus as described above.  Rosenberg further shows in at least Fig. 1 that the transfer region 14 has a rounded peripheral surface.
	With respect to claim 4, Rosenberg discloses the apparatus as described above.  The Rosenberg device is configured to pick up and transfer at least 1 colony forming unit at a time.
	With respect to claim 5, Rosenberg discloses the apparatus as described above.  The Rosenberg device is configured to transfer most (“at least 50% or more) of the number of viable microorganisms loaded onto the transfer region to the target.
	With respect to claims 6-9, Rosenberg discloses the apparatus as described above.  The “target” is not a positively recited limitation, and therefore does not further limit the structure of the claimed system.  Regardless, it is noted that Rosenberg states 
	With respect to claims 10-13, Rosenberg discloses the apparatus as described above.  Rosenberg further shows in at least Figs. 8, 9 and 11 that the transfer region (Figure 9:94) includes a plurality of projections (Figure 9:94a-d) that include rounded (i.e. convex) end surfaces.  Rosenberg shows examples having 4 projections that each have a diameter of 1 mm to 5 mm.  It would have been obvious to adjust the size of each projection in accordance with precision requirements when selecting specific cell colonies to transfer.  A mere change in size or shape that leads to art-recognized predictable results is generally understood to be prima facie obvious.  See MPEP 2144.04.
	With respect to claim 14, Rosenberg discloses an inoculating system comprising an inoculating member (Figure 1:10) having a transfer region (Figure 1:14) and a handle region (Figure 1:12).  Rosenberg teaches that a pre-determined quantity of viable microorganisms are disposed on the transfer region and transferred to a target (Figure 2:20) during a streaking operation.  Rosenberg states in column 3, line 53 to column 4, line 4 that transfer is accomplished via a “streaking” operation, which is understood to be different than “spreading”.  The microorganisms are not spread out or uniformly distributed onto the entire surface of the target, but instead are confined to the narrow, linear streak regions 21-24.  In the alternative, even if “streaking” does read on “spreading”, the Rosenberg device is still configured to transfer microorganisms according to different, (perhaps) less optimal strategies, such as “pressing” or “blotting” operations characterized by only a vertical movement of the inoculating member.  
2 or greater.  It would have been obvious to adjust the size of each projection in accordance with precision requirements when selecting specific cell colonies to transfer.  A mere change in size or shape that leads to art-recognized predictable results is generally understood to be prima facie obvious.  See MPEP 2144.04.
With respect to claims 16-18, Rosenberg discloses an inoculating system comprising an inoculating member (Figure 1:10) having a transfer region (Figure 1:14) and a handle region (Figure 1:12).  Rosenberg teaches that a pre-determined quantity of viable microorganisms are disposed on the transfer region and transferred to a target (Figure 2:20) during a streaking operation.  Rosenberg further shows in at least Figs. 8, 9 and 11 that the transfer region (Figure 9:94) includes a plurality of projections (Figure 9:94a-d) that include rounded (i.e. convex) end surfaces.  Rosenberg shows examples having 4 projections that each have a diameter of 1 mm to 5 mm.  It would have been obvious to adjust the size of each projection in accordance with precision requirements when selecting specific cell colonies to transfer.  A mere change in size or shape that leads to art-recognized predictable results is generally understood to be prima facie obvious.  See MPEP 2144.04.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rosenberg (US 4687746) as applied to claim 1, and further in view of McSherry (US 20170071583).

McSherry discloses an inoculating system comprising an inoculating member having a transfer region (Figure 4a:421) and a handle region (Figure 1:111).  A cap (Figure 4a:401) may be removably disposed over the transfer region.
Before the effective filing date of the claimed invention, it would have been obvious to include a movable cap structure in the inoculating system of Rosenberg.  Those of ordinary skill would have recognized that a cap structure would protect the transfer region from damage and contamination when the transfer region is not actively being used during a transfer operation.  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cross (US 20200354671) reference discloses a cell stamping system for transferring a predetermined number of cells.  The Peeters (US 20100261270) reference discloses a cell patterning system.  The Young (US 20200056219), Ward (US 20190144915) and Giles (US 20110174820) references disclose inoculating systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799